NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               IN RE SKYLER H.

                              No. 1 CA-JV 14-0258
                                  FILED 4-28-2015


            Appeal from the Superior Court in Mohave County
                         No. L8015JV2014-07044
               The Honorable Richard D. Lambert, Judge

                                   AFFIRMED


                                    COUNSEL

Christian C. Ackerley, Attorney at Law, Phoenix
By Christian C. Ackerley
Counsel for Appellant

Mohave County Attorney's Office, Kingman
By Melissa M. Barry
Counsel for Appellee



                        MEMORANDUM DECISION

Chief Judge Diane M. Johnsen delivered the decision of the Court, in which
Presiding Judge John C. Gemmill and Judge Donn Kessler joined.
                            IN RE SKYLER H.
                           Decision of the Court

J O H N S E N, Judge:

¶1           Skyler H. appeals the superior court's order denying his
motion to withdraw from a disposition agreement. For the following
reasons, we affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           The State filed a delinquency petition charging Skyler with
disorderly conduct by domestic violence, a Class 1 misdemeanor (Count 1);
criminal damage by domestic violence, a Class 1 misdemeanor (Count 2);
and preventing use of a telephone in an emergency by domestic violence, a
Class 2 misdemeanor (Count 3).

¶3            Skyler, 15, was represented by counsel at his adjudication
hearing. His counsel presented to the court a disposition agreement in
which Skyler agreed to admit to Count 1 on the condition Counts 2 and 3
be dismissed. The court verified that Skyler read and understood English
and confirmed Skyler had not taken any drugs or alcohol before the
hearing. It also ensured that Skyler had a copy of the agreement to review
as the court discussed it.

¶4             Skyler told the court he had read and signed the agreement
and that it contained everything he expected. The court explained the terms
of the agreement and asked Skyler, "Is that your understanding of the
disposition agreement?" to which he responded, "Yes." Skyler confirmed
he had heard his constitutional rights but wished to waive those rights. He
assured the court that nobody had forced, threatened or made any promises
to get him to sign the agreement.

¶5           After waiving his rights, Skyler admitted to Count 1. He also
provided a factual basis, explaining that when his grandmother refused to
let him hang out with friends, "I got mad and punched a door and threw
some stuff on the ground and yelled at her." The court found Skyler had
"knowingly, intelligently, and voluntarily entered into the disposition
agreement." It entered the "plea of record" and adjudicated Skyler
delinquent.

¶6           Two weeks later, Skyler moved to withdraw from the
disposition agreement. According to the motion, filed through counsel,
Skyler "did not know that taking the agreement was against the wishes of
his grandmother" and "believed he would get into more trouble if he did
not sign the agreement." The motion also asserted that Skyler did not
understand the contents of the agreement or the effect of not signing it. The


                                     2
                             IN RE SKYLER H.
                            Decision of the Court

motion was accompanied by no supporting affidavit or other manner of
evidence. The court denied the motion, reasoning Skyler made his
admission knowingly, intelligently and voluntarily, and provided a factual
basis to support the adjudication.

¶7             Skyler timely appealed. We have jurisdiction pursuant to
Article 6, Section 9, of the Arizona Constitution, and Arizona Revised
Statutes section 8-235(A) (2015).1

                               DISCUSSION

¶8           Skyler argues the court violated his right to due process by
denying his motion to withdraw from the disposition agreement.2 We
review the denial for an abuse of discretion. See In re Niky R., 203 Ariz. 387,
390, ¶ 10 (App. 2002).

¶9            The Due Process Clause applies in juvenile delinquency
proceedings. See In re Gault, 387 U.S. 1, 30-31 (1967); Pinal County Juv. Action
No. J-985, 155 Ariz. 249, 250 (App. 1987). To satisfy due process, "the entry
of an admission by a juvenile must comply with the requirements of [Boykin
v. Alabama, 395 U.S. 238 (1969)]." Maricopa County Juv. Action No. J-86715,
122 Ariz. 300, 303 (1979). "Boykin requires that there be an affirmative
showing on the record that the plea was intelligent and voluntary." Id. at
302. In particular, "the record must disclose that the juvenile was aware of
his right against self-incrimination, the right to confront accusers, the right
to a trial in the form of an adjudication proceeding, and the potential
commitment to the Department of Corrections until age 18." Maricopa
County Juv. Action No. J-90110, 127 Ariz. 389, 393 (App. 1980). Another
requirement of due process is a factual basis to support the juvenile's
admission. Id.

¶10           The record demonstrates Skyler heard the constitutional
rights he was waiving, knew of the consequences of his admission and was
not threatened or coerced into entering the disposition agreement. Skyler
waived his rights and admitted to committing disorderly conduct by
domestic violence. He also provided a factual basis supporting his


1      Absent material revision after the date of the events at issue, we cite
a statute's current version.

2     Following the denial of Skyler's motion, the court placed Skyler on
standard probation for a period of one year. Skyler does not challenge that
disposition on appeal.


                                       3
                             IN RE SKYLER H.
                            Decision of the Court

admission. Accordingly, the court did not abuse its discretion in finding
Skyler's admission was intelligent and voluntary.

¶11           Skyler concedes that at the adjudication hearing, the superior
court "observed the procedures required before a juvenile may be allowed
to enter into a disposition agreement." He insists, however, that
notwithstanding the requirements of Boykin were satisfied, the court
violated his right to due process because it did not seek the opinion or
consent of his grandmother to the agreement. Skyler cites no rule or case
authority, however, requiring the court to have done so. Skyler argues the
court "did not ask [him] if he understood the Agreement, or if he had
discussed the Agreement with his grandmother." But after explaining the
terms of the agreement to Skyler, the court did ask Skyler whether he
understood it.3 And whether Skyler discussed the agreement with his
grandmother is irrelevant for this purpose.

¶12            Skyler contends the court "set [him] up to fail" his probation
by alienating his grandmother from the process. He fails to cite any case
law or rule to support this contention; moreover, the record does not
support his assertion that the court alienated his grandmother. Finally,
Skyler cites contract principles, suggesting that as a minor, he should be
entitled to void the agreement. See Coy v. Fields, 200 Ariz. 442, 445, ¶ 9 (App.
2001) ("Plea agreements are contractual in nature and subject to contract
interpretation."); St. Paul Fire & Marine Ins. Co. v. Muniz, 19 Ariz. App. 5, 7
(App. 1972) ("a contract entered into with a minor is voidable"). Skyler cites
no authority, however, for the proposition that a minor is free to rescind a
disposition agreement at any time. Cf. In re Timothy M., 197 Ariz. 394, 399,
¶ 19 (App. 2000) ("[A] plea agreement in the juvenile system may be
revoked at any time by any party prior to its acceptance by the court.")
(emphasis added).

¶13           Finally, assuming without deciding that Arizona Rule of
Criminal Procedure 17.5 applies to juvenile admissions, for the reasons
stated, Skyler failed to demonstrate any "manifest injustice" that might have
allowed him to withdraw from the agreement. See Ariz. R. Crim. P. 17.5



3     Skyler does not explain what element or elements of the agreement
he did not understand. He only argues that he signed the agreement
because he thought he might get into more trouble if he did not. Concern
about possible alternative outcomes doubtless motivates many a plea
agreement; Skyler cites no authority for the proposition that it is a ground
for undoing a plea.


                                       4
                            IN RE SKYLER H.
                           Decision of the Court

("The court, in its discretion, may allow withdrawal of a plea of guilty or no
contest when necessary to correct a manifest injustice.").

                              CONCLUSION

¶14          For the foregoing reasons, the superior court did not abuse its
discretion when it denied Skyler's motion to withdraw from the disposition
agreement. We affirm its order.




                                   :ama




                                      5